Citation Nr: 0217606	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  94-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
from August 18, 1997, for post-traumatic stress disorder 
(PTSD), and to an evaluation in excess of 30 percent prior 
to August 18, 1997.

2.  Entitlement to an effective date prior to August 18, 
1997, for a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 27, 1991.  The veteran effectively 
expressed disagreement with the assignment of the initial 
evaluation.  A rating decision dated in August 1995 denied 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  In 
June 1996 and June 1997, the Board returned the case to the 
RO for additional development.  In May 1998, the RO 
increased the evaluation for the veteran's PTSD to 
70 percent and granted a total evaluation based on 
individual unemployability due to service-connected 
disabilities, both effective August 18, 1997.  The case was 
subsequently returned to the Board, but in a decision dated 
in December 1999, the case was once again returned to the RO 
for additional development.  The case was returned to the 
Board and is now ready for appellate review.

A question has arisen as to the timeliness of an appeal in 
connection with the claim for an earlier effective date for 
a total evaluation based on individual unemployability due 
to service-connected disabilities.  In this regard, the 
Board observes that a May 1998 rating decision granted a 
total evaluation based on individual unemployability, 
effective August 18, 1997, and the veteran and his 
representative were notified of that determination by letter 
dated May 14, 1998.  A statement from the veteran's 
representative, dated in November 1998, expressed 
disagreement with that assigned effective date and the RO 
issued a statement of the case in February 1999.  The 
veteran's attorney submitted a statement in July 1999 which 
was essentially to the effect that a substantive appeal was 
being submitted with respect to the effective date for a 
grant of a total evaluation.  Were this the only document 
submitted by the veteran's attorney, an attorney experienced 
in handling VA claims, this submission would be untimely as 
to that issue since it was received more than one year after 
the May 1998 rating decision and more than 60-days after the 
issuance of the statement of the case.  

However, in a statement from the veteran's attorney dated in 
March 1999, he requested that the veteran be immediately 
issued a statement of the case on issues that included an 
earlier effective date for the award of a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  While it is unclear why the veteran's 
attorney would request the RO to issue a document that had 
been issued the previous month, given that the March 1999 
statement from the veteran's attorney can liberally be 
construed as an intent to continue the appeal for an earlier 
effective date for a total evaluation, the Board will not 
prejudice the veteran's claim based on his attorney's 
imprecise language.  As such, the appeal pertaining to the 
effective date for an award of a total evaluation based on 
individual unemployability is timely and will be addressed 
by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied. 

2.  Since August 27, 1991, the veteran's PTSD was productive 
of totally disabling symptomatology with a resulting 
inability to obtain or maintain employment.

3 A claim for a total evaluation based on individual 
unemployability due to service-connected disabilities was 
received by the RO on March 24, 1995.  


CONCLUSIONS OF LAW

1. Since August 27, 1991, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).

2.  The requirements for an effective date of March 24, 
1995, for a total evaluation based on individual 
unemployability due to service-connected disabilities, have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that, while the VCAA was enacted during the 
pendency of this appeal and was not specifically applied to 
the veteran's case by the RO, there is no prejudice to the 
veteran in proceeding with his appeal because the 
requirements of the VCAA have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as 
to why there is no prejudice to the appellant).  
Significantly, no prejudice will result to the veteran 
because this decision represents a complete grant of the 
benefits sought on appeal.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the statement of the case and the various 
supplemental statements of the case issued in connection 
with the current appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  Under the circumstances 
of this case, the Board finds that the notification 
requirements of the VCAA have either been satisfied or are 
unnecessary given the decision in this case.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records are associated 
with the file and the veteran has been afforded VA 
examinations in connection with his claims.  In addition, 
private, VA and Social Security records have been obtained 
and are associated with the claims file.  Lastly, the 
veteran and his representative have not made the Board aware 
of any outstanding evidence that should be obtained prior to 
further appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, the VA has no 
outstanding duty to inform the veteran that any additional 
evidence or information is need.  Moreover, as the record is 
complete and because this decision represents a complete 
grant of the benefits sought on appeal, any further 
obligation under the VCAA for the VA to advise the veteran 
as to the division of responsibilities between the VA and 
the veteran in obtaining evidence is now effectively moot.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the case is now ready for appellate review.

The veteran essentially contends that the RO was incorrect 
in not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his PTSD since service connection was granted 
do not accurately reflect the severity of his disability.  
It is essentially contended that the veteran's PTSD 
symptomatology is so severe that he is unable to maintain 
gainful employment.  While acknowledging that the veteran 
has been found to be entitled to a total evaluation based on 
individual unemployability due to service-connected 
disabilities from August 18, 1997, it is asserted that the 
veteran was totally disabled at a much earlier date.  
Therefore, favorable determinations have been requested.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The Board notes 
that as the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Procedurally, a rating decision dated in December 1991 
granted service connection for PTSD and assigned a 
30 percent evaluation, effective August 27, 1991.  A rating 
decision dated in May 1998 subsequently increased the 
evaluation for the veteran's PTSD from 30 percent to 
70 percent, effective August 18, 1997.  That rating decision 
also granted entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities, also effective from August 18, 1997.  A BVA 
decision dated in December 1999 essentially determined that 
the veteran had expressed disagreement with the initial 
30 percent evaluation assigned for his PTSD by the December 
1991 rating decision.

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
The Board notes that effective November 7, 1996, the VA 
revised the criteria for evaluating psychiatric disorders, 
including PTSD.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
congressional intent to the contrary.  The Board finds that 
the criteria in effect prior to November 7, 1996, are more 
favorable to the veteran in this case and, thus, the Board 
will analyze the severity of the veteran's PTSD under the 
criteria in effect before that date.  

Under the criteria in effect prior to November 7, 1996, a 
30 percent evaluation was for assignment when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people or when 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability as to 
produce definite industrial impairment.  

A 50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired or when by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation was for assignment if the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired or when the psychoneurotic 
symptoms were of such a severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent evaluation is warranted if "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment."  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The United States Court of Appeals for 
Veterans Claims has determined that the three criteria 
enumerated for the 100 percent evaluation are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

One other procedural aspect of significance in the this 
case, a rating decision dated in February 1999 granted 
service connection for polysubstance abuse as being 
secondary to the service-connected post-traumatic stress 
disorder.  That rating decision indicated that compensation 
was not payable for polysubstance abuse.  This determination 
was based on the Court's decision in Barela V. West, 11 Vet. 
App. 280 (1998), which held that 38 U.S.C.A. § 1110 
prohibited only the payment of compensation for a disability 
due to alcohol and drug abuse.  However, a decision by the 
United States Court of Appeals for the Federal Circuit, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that 
a veteran can receive compensation for alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  The Allen decision explicitly 
overruled prior decisions of the United States Court of 
Appeals for Veterans Claims, including Barela and also 
appeared to override, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and 7-99.

The evidence for consideration consists of various VA 
medical records, including records pertaining to 
hospitalizations of the veteran, outpatient treatment 
records and the reports of VA examinations and medical 
records associated with Social Security Administration 
records.  The Board acknowledges that this evidence is 
somewhat conflicting and contradictory as to the severity of 
the veteran's PTSD, but after reviewing the evidence, the 
Board is of the opinion that the veteran's disability 
picture is more severe than that evaluated by the RO.  
Simply put, the Board finds that prior to and after August 
18, 1997, and dating back to when service connection for 
PTSD was granted, the symptomatology associated with the 
veteran's disability rendered him demonstrably unable to 
obtain or retain employment.  

In this regard, a VA hospital summary pertaining to a 
hospitalization of the veteran between May and July 1990 
reflects that the veteran was hospitalized for treatment of 
substance abuse.  Following the hospitalization, the veteran 
was described as competent and employable.  

A VA discharge summary pertaining to a hospitalization of 
the veteran in July and August 1991 shows the veteran was 
treated for substance abuse and PTSD.  Upon hospital 
discharge, it was noted that the veteran had not been 
working for several years and did not plan to return to work 
at this time.

A report of a VA examination performed in October 1991 shows 
the veteran reported that he had held many jobs in the past 
and lost them or was fired, sometimes because he didn't show 
up for work.  The report noted that the veteran's symptoms 
of PTSD were his inability to maintain jobs, relationships 
or to stay in one place.  Following the examination, the 
diagnosis was PTSD with depression.  The veteran's 
incapacity was described as marked and his prognosis as 
guarded.

A VA discharge summary pertaining to a hospitalization of 
the veteran in April 1992 shows the veteran was admitted for 
treatment of substance abuse.  Upon hospital discharge, the 
veteran was considered competent, but employability was 
questionable, and a global assessment of functioning (GAF) 
score of 50 was assigned, indicating serious symptoms.  

A VA discharge summary pertaining to a hospitalization of 
the veteran in September 1993 reflects that the veteran was 
hospitalized for treatment of PTSD with depression and 
homicidal/suicidal ideation.  That hospitalization record 
shows the veteran reported that he was involved in a near 
head-on collision with a cement truck in August 1992 and 
that he believed the accident may have reflected a suicide 
attempt.  Upon hospital discharge, it was noted that the 
veteran was not hospitalized long enough to adequately 
evaluate the degree of his disability, but he did appear to 
be socially compromised and probably vocationally disabled 
by his combined mental and physical disorders.  A GAF score 
of 35 was assigned currently and 45 in the past year.  

A discharge summary pertaining to a VA hospitalization of 
the veteran between June and October 1994 shows diagnoses of 
severe PTSD and polysubstance abuse.  A GAF of 40 was 
assigned upon admission and 50 at the time of hospital 
discharge and over the past year.  

Records of a hospitalization of the veteran in November 1994 
showed the veteran was hospitalized with a chief complaint 
of requesting help with his addiction.  The hospital record 
indicates that it was believed that the veteran's major 
problem was his cocaine abuse and his mixed personality 
disorder.  In view of the subjective symptoms of depression, 
a diagnosis of major depression was utilized, but it was 
believed that the veteran will most likely use all of his 
money on drugs, and then when he runs out of money will try 
to gain admission to one of the VA facilities.  The 
diagnoses upon hospital discharge were recurrent major 
depression, cocaine abuse (primary problem) and a history of 
PTSD.  A GAF of 40 was assigned.

A VA hospital record pertaining to a hospitalization in May 
1996 shows a diagnosis of malingering.  It was felt that the 
veteran was malingering for secondary gain, possibly 
increasing his service-connected disability, and it was 
unanimously felt that he did not have symptoms of PTSD.  

A report of a VA examination performed in November 1996 
shows that on examination the veteran was noted to be 
unwashed, poorly groomed and dressed.  The veteran spoke in 
a monotone and seemed to have a very flat affect, but was 
expressive with his hands and when he was ready to leave the 
room, he became tearful.  In addition to being suicidal at 
times, the veteran also has felt homicidal towards people, 
particularly when he was on the PTSD treatment unit, and he 
felt that many members of the group were fraudulent in their 
description of activity, experiences and places in Vietnam.  
Following the examination, the diagnosis was PTSD.  It was 
noted that the veteran had loss of strength in his right leg 
as a result of a suicide attempt in 1993.  A GAF of 50 
currently and in the past year was assigned.

A report of a VA examination performed in August 1997 shows 
that on examination the veteran was rather unkempt.  He was 
anxious, agitated and hypertalkative and requested that the 
door be kept slightly open during the interview.  The 
diagnosis was of PTSD manifested by typical symptoms.  The 
global assessment of functioning was 40, which the examiner 
reported was indicative of active persistent symptoms along 
with occupational and social impairment.  It was noted that 
the extent of the veteran's symptomatology at the present 
time was severe enough that it definitely interfered with 
his potential capacity for employment in any type of gainful 
activity.  The prognosis was noted to be poor and the degree 
of incapacity was moderately severe.  

An addendum to a VA examination dated in April 1998 issued 
in response to a BVA remand in June 1996 noted that the 
diagnoses of major depression, cocaine dependence, 
malingering, borderline personality, mixed personality 
disorder and mixed substance abuse were valid, and indeed 
existed during the specific time frame that the symptoms 
were justified for those specific diagnoses.  It was noted 
that those conditions passed and were nonexistent at the 
time of the August 1997 examination.  It was noted that 
those symptoms did not play a role in the degree of 
disability evident at the time of the examination and a GAF 
score of 40 was assigned based on PTSD symptoms alone.

A report of a VA examination performed in September 2000 
reflects replies to questions raised by the BVA in the 
December 1999 remand.  The report notes that the 
symptomatology and disability attributable to PTSD between 
August 1991 to August 1997 were those of flashbacks, 
nightmares and intrusive and distressing recollections of 
Vietnam experiences.  Symptoms separately attributable to 
other diagnoses during that time frame included drug and 
alcohol dependence and the suicide attempt as a component of 
depression.  With respect to any change in the veteran's 
disability or level of symptomatology, the examiner 
commented that the symptomatology attributable to PTSD 
appeared to have reached a stable state with such symptoms 
as flashbacks, nightmares and social isolation, but not 
being distressing enough to be the focal point of complaints 
or subject of treatment.  More recent evidence and 
symptomatology was attributable to delusional thinking, 
possibly a schizo-affective disorder or dissociative 
identity disorder.  Following the examination, the diagnoses 
were PTSD that was described as currently stable and 
schizoaffective disorder that was the focal point of 
treatment and was the distressing element in the veteran's 
clinical presentation.  The global assessment of functioning 
for PTSD was 50 and the global assessment of functioning for 
schizoaffective disorder was 40.

Based on this record, it is apparent that the veteran has 
had numerous hospitalizations for treatment of his PTSD and 
substance abuse disorder, a manifestation that the RO 
recognized as attributable to the service-connected PTSD.  
While at least one of the hospitalizations, the 
hospitalization in which the veteran was diagnosed as 
malingering, represented nothing more than a hospitalization 
for secondary gain, most of the hospitalizations reflected 
complaints, clinical findings and actual treatment for 
either PTSD or drug abuse.  Furthermore, more than one of 
the veteran's GAF scores was below 50 and the initial VA 
examination performed in October 1991 noted that the 
veteran's incapacity was marked.  Therefore, resolving any 
reasonable doubt in the veteran's favor as to which 
disability evaluation more nearly approximates his overall 
disability picture, the Board concludes that the veteran is 
entitled to a 100 percent evaluation since the granting of 
service connection on August 27 1991 based on his inability 
to obtain or retain employment under the schedular criteria 
in effect prior to November 7, 1996.  

As for an effective date prior to August 18, 1997, for a 
total evaluation based on individual unemployability due to 
service-connected disabilities, the Board notes that the 
record appears to reflect that the veteran first filed a 
claim for this benefit on March 24, 1995.  Therfore, 
although no monetary benefit will result to the veteran, 
given that the Board is granting a 100 percent evaluation 
for one of the veteran's service connected disabilities 
prior to the receipt of the his application for individual 
unemployability, the Board concludes that the effective date 
for a total evaluation based on individual unemployability 
is March 25, 1995.  

An effective date prior to that date is not warranted since 
the increase in disability is shown to have occurred more 
than one year prior to the date of the application.  See 
Harper v.  Brown, 10 Vet. App. 125, 126-127 ("because 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase), they are not applicable on these 
facts").  Accordingly, the requirements for an effective 
date prior to March 25, 1995, for a total evaluation based 
on individual unemployability are not met.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, since the grant of service connection for PTSD on 
August 27, 1991, an initial evaluation of 100 percent for 
PTSD is granted.

Subject to the provisions governing the award of monetary 
benefits, an effective date of March 25, 1995, for the grant 
of a total evaluation based on individual unemployability 
due to service-connected disabilities is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

